Citation Nr: 1614705	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-20 004	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for fine tremors.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for viral hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.


FINDINGS OF FACT

1.  Service connection for fine tremors was denied in a June 1994 rating decision on the basis that the Veteran's benign essential tremors were not related to his in-service treatment for nervousness and tremulousness.  The Veteran filed a timely notice of disagreement with that decision in September 1994.  A statement of the case was issued in December 1994 and the Veteran did not perfect a timely appeal of this issue.  

2.  Evidence received since the June 1994 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.

3.  Resolving reasonable doubt in the Veteran's favor, the most probative medical and lay evidence of record relates the Veteran's fine tremors to his active service.

4.  In a July 2015 statement, prior to the promulgation of a Board decision in the appeal, the Veteran indicated that he was withdrawing his service connection claim for viral hepatitis.


CONCLUSIONS OF LAW

1.  The June 1994 RO decision, which denied the Veteran's claim of service connection for fine tremors, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).

2.  The criteria for reopening the claim of entitlement to service connection for fine tremors have been met.  38 U.S.C.A. § 5108 (West); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for fine tremors have been met. 38 U.S.C.A. 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria have been met for withdrawal of an appeal by the Veteran of the claim of entitlement to service connection for viral hepatitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Viral Hepatitis Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the present case, the Veteran submitted a statement in July 2015 indicating he was withdrawing his appeal of the claim to reopen a previously denied claim of entitlement to service connection for viral hepatitis.  His intention was clear, as he confirmed this withdrawal in the February 2016 Board hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and the claim is dismissed.

II.  Claim to Reopen

Prior Decision and Legal Criteria

The Veteran first sought service connection for fine tremors in a July 1993 claim.  The RO denied this claim in a June 1994 rating decision, finding the Veteran's benign essential tremors were not related to in-service complaints of palpations, nervousness, tremors and anxiety.

The Veteran filed a September 1994 notice of disagreement and a December 1994 statement of the case was issued.  However, the Veteran did not perfect a timely appeal of this issue, and no new and material evidence pertinent to the issue was received within one year of the rating decision.  38 C.F.R. § 3.156(b).  Thus, the June 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

It was held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The evidence previously considered at the time of the prior June 1994 rating decision included service treatment records, reports of treatment from Savannah Neurological Associates from June 8, 1993 to June 21, 1993, and a statement from the Howard University hospital Medical Record Department from December 1993.  The rating decision denied service connection on the basis that the Veteran's benign essential tremors were not related to his in-service treatment for nervousness and tremulousness.

Here, The Veteran has submitted a significant amount of medical and lay evidence since the last final rating decision of June 1994.  A September 2009 private treatment record from Dr. R.B. indicates the Veteran suffers from benign tremors which have been present since the 1960's and a chronic, lifelong condition.  A November 2009 private treatment record from Dr. R.S. reported that the Veteran had been in good health until service, when he first noticed tremors in his hands which were worse on the right side.  She reported the Veteran's tremors were mild initially, and after a couple years he noticed the symptoms getting worse, causing him to take medication for the condition.

Additionally, the Veteran submitted a November 2009 statement which indicated he first noticed tremors in service.  He reported that the tremors were mild at first and he thought they would go away and could not seek treatment because his squad was forced into combat.  He further noted that other troops took note of him shaking.  The Veteran is competent to report the onset and progression of his tremors symptoms, such as hands shaking.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The medical and lay evidence submitted was new because it was not previously before VA decision makers.  The evidence is also material because it demonstrates that the Veteran's tremors may be related to his active service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening such claims set forth in Shade.  Accordingly, the claim of entitlement to service connection for fine tremors is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Analysis

The September 2009 private treatment record, and subsequent VA treatment records and examination reports, establish that the Veteran currently suffers from a tremors disability.  The current disability criterion is met.

There is also evidence supporting in-service manifestation of possible symptoms of the Veteran's tremors.  In the Veteran's service treatment records, the Veteran's December 1965 induction examination did not indicate a tremors condition.  An October 1967 record indicated the Veteran was treated for palpation, sweaty palms, tremors of the fingertips and anxiety.  Further records show treatment in February 1968 and March 1968 for hyperthyroidism due to the Veteran's ongoing complaints, and anxiety was noted in April 1968.  In a March 1968 report of medical history, the Veteran reported "nervous trouble of any sort."  The Veteran maintains and the evidence supports that his tremors began in service, and have continued since.

As to a possible nexus between the current tremors and the problems in service, a June 1993 private treatment record was received in which the Veteran reported that he developed tremors in 1967, in service.  Additionally, in September 2009 and July 2010 private treatment records Dr. R.B. indicated the Veteran suffers from tremors, which have been present since the 1960's.  Dr. R.B. further indicated in July 2010, "They are a chronic, lifelong condition.  In my opinion, this is the same condition he described in the 1960's."

The Veteran was examined by Dr. R.S. in November 2009.  She indicated the Veteran had been in good health until service, when he first noticed tremors in his hands which were worse on his right side.  She reported, that initially the tremors were mild, but after a couple years he noticed the symptoms worsening.  Dr. R.S. also indicated that there is a possibility of familial tremors, as his son also has the same kind.

Many statements have been submitted by the Veteran indicating his tremors first began in service and have worsened over time.  The Veteran submitted September 1993 and September 1994 statements, in which he indicated that his tremors started in service, while stationed in Korea.  In a November 2009 statement, the Veteran indicated that after being sent to Korea, and made acting sergeant of a combat squad, he first began to notice tremors.  He indicated that he felt the condition would go away and was too busy to seek treatment once it did not, due to being in combat.  He similarly indicated in the February 2016 hearing, that his condition began and then worsened in service, and that he was unable to seek treatment.

The Board has considered the Veteran's testimony concerning the in-service onset of his tremors symptoms and his documented service.  The Veteran has credibly reported the onset of shaking and tremors in his hands in service and is competent to testify to such as that type of symptom is observable to the senses of a lay person.  See Layno, 6 Vet. App. at 469.

The Veteran has undergone two VA examinations related to his tremors, March 2010 and April 2013.  During the March 2010 VA examination, the Veteran reported tremors on both hands and that the condition has existed since 1967.  The examiner indicated the Veteran's tremors are worse or more pronounced when doing activities, such as writing or passing food at the table.  It also affects his daily activities, such as buttoning his clothes and tying his shoelaces.  However, the examiner concluded there is no relation between the Veteran's service treatment for nervousness and tremulousness, and his current tremors condition.  He further indicated benign essential tremors are usually the result of genetic mutation.

The April 2013 VA examiner similarly indicated the Veteran's tremors are not related to service.  He indicated the Veteran's tremors are a familial condition as evidenced by the fact that his son has tremors too.  He reported the Veteran was seen in service for nervousness which is a different condition then benign essential tremors.  He further stated the Veteran's family doctor related the condition to service, however no rationale was given.

The Board finds the opinions of the two VA examiners are afforded little probative weight.  Neither opinion adequately discussed the medical evidence submitted by the Veteran, including opinions from multiple physicians which support that his tremors were related to service.  Additionally, neither VA examiner adequately acknowledged and discussed the Veteran's lay evidence which consistently supported that his condition began in service, and has continued since.  Given the lack of consideration of the prior medical and lay evidence in the rationales of the March 2010 and April 2013 VA examination reports, the Board finds these rationales and ultimate conclusions unpersuasive as to the nexus element.

At the very least, the Board finds that the evidence of a nexus to service is in relative equipoise, as the medical evidence opposing the claim is of no greater weight than the medical evidence favorable to the claim.  Furthermore, there is competent and credible lay evidence showing that the Veteran exhibited symptoms of tremors during service and that these symptoms continued after service.  Thus, resolving reasonable doubt in his favor, the Board finds that the Veteran's fine tremors are related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for fine tremors is warranted. 



ORDER

New and material evidence having been received, the claim to reopen service connection for fine tremors is granted; service connection for fine tremors is also granted.

The appeal of the issue of whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for viral hepatitis is dismissed.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


